Citation Nr: 0017234	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a partial amputation of the left third finger, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from April to October 1949.

In February 1997, he claimed benefits under the provisions of 
38 U.S.C.A. § 1151 for an injury that occurred while he was 
being transported between VA medical centers by a VA contract 
carrier.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Buffalo, New 
York, Regional Office (RO) that denied the claim.

After the case was certified for appeal, the veteran wrote 
the Board, pursuant to 38 C.F.R. § 20.1304, and requested a 
hearing.  Accordingly, the case was remanded for that purpose 
in March 1999.  An August 1999 letter advised the veteran of 
the date and time for a televideo conference hearing.  
According to a September 1999 Report of Contact, VA Form 119, 
the RO called him to remind him of the hearing, but the 
veteran said he wanted to cancel the hearing and reschedule 
it.  A January 2000 letter advised him that a member of the 
Board would hear his testimony at a March 2000 Travel Board 
hearing.  However, he failed to appear for the hearing.

The veteran moved to West Virginia during the pendency of 
this appeal, and his claims file was transferred to the 
Huntington RO.


FINDING OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a partial amputation of the left third finger, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment, is not 
plausible under the law, as it is not accompanied by adequate 
supporting medical evidence.



CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a partial amputation of the left third finger, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

On 6 January 1997, the veteran was transported in a van by a 
VA contract carrier from one VA hospital to another.  At a 
highway rest stop, all passengers and the driver, an 
emergency medical technician, exited the vehicle.  A mishap 
occurred, and the tip of the veteran's left third finger was 
crushed in one of the vehicle's doors.  He was transported by 
ambulance to a nearby hospital, where the injury was 
described as a crush injury resulting in a partial 
amputation.  In completing the amputation, the soft tissue 
and bone were debrided back to the mid-diaphysis of the 
distal phalanx, and the soft tissue was sutured.  The 
treatment was provided on an outpatient basis.

At a February 1998 VA examination, the examiner noted 
clinical history to the effect that the veteran had cut off 
the distal phalanx of the left second finger while chopping 
wood shortly after his separation from service.  It was 
further noted that the left third finger had been injured 
when it was slammed in the door of a van while he was being 
transported from one VA hospital to another.  The latter 
injury had healed without incident and, after the surgical 
repair, the veteran had undergone physiotherapy to reduce 
pain and facilitate healing.  However, he had had, and 
continued to have, considerable pain at the site of the 
injury.  He said he was left-handed and, since the partial 
amputation of his left third finger, had trouble with 
shoelaces, buttons, zippers, and playing the guitar.  He said 
he was unable to write, and his wife had to assist him with 
many activities of daily living.  However, he could bathe and 
feed himself.

On examination, all of the joints of the left third finger 
could be extended, but the tip of the finger lacked two 
inches of fully flexing to the palmar crease, and all of the 
joints of the finger demonstrated reduced flexion.  Grip and 
abduction of the fingers was described as only fair.  The 
amputation site of the left index, or second, finger was well 
healed and nontender.  The amputation site of the left third 
finger was well healed but extremely painful.  Diagnoses 
included residuals, including painful scar, limitation of 
motion, and functional loss, of amputation at the distal 
phalanx of the left middle finger.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  In addition, regulations provide that the additional 
disability or death must actually result from VA treatment, 
so compensation is not payable if the additional disability 
or death is merely coincidental with VA treatment.  In the 
absence of evidence satisfying this causation requirement, 
the fact that additional disability or death occurred would 
not, in and of itself, warrant compensation.  38 C.F.R. § 
3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151, and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria were met, 
this claim could be granted without evidence of either fault 
by VA or an intervening event not reasonably foreseeable.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim is well 
grounded; then, if that burden is met, the Secretary has the 
duty to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  If the claimant's burden is not 
met, VA's duty to assist pursuant to 38 U.S.C.A. § 5107(a) 
does not attach.  Morton v. West, 12 Vet.App. 477, 480-1 
(1999), citing Grivois v. Brown, 6 Vet.App. 136, 139 (1994); 
Anderson v. Brown, 9 Vet.App. 542, 546 (1996).

Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the Court has made it clear 
that it is error for the Board to proceed to the merits of a 
claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has submitted sufficient evidence to 
present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Further, at this threshold stage of the adjudication process, 
we consider only that evidence favorable to the claim.  
Hickson v. West, 12 Vet.App. 247, 253 (1999).  Finally, 
competent lay evidence may suffice where the determinative 
issue is factual in nature, but medical evidence is required 
where the determinative issue involves medical etiology or 
diagnosis.  Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service-
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court has also 
ruled that a section 1151 claimant must submit sufficient 
evidence to make the claim well grounded.  Ross v. Derwinski, 
3 Vet.App. 141, 144 (1992); Boeck, supra.

More specifically, the Court has recently held that the 
requirements for a well-grounded section 1151 claim are:  
(1) medical evidence of current disability; (2) medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury as a result of VA 
hospitalization or medical or surgical treatment; and (3) 
medical evidence of a nexus (i.e., a link or a connection) 
between the current disability and the injury or disease 
incurred as a result of VA hospitalization or medical or 
surgical treatment.  Jones v. West, 12 Vet.App. 460, 463-4 
(1999).  In addition, the requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established, in the absence of medical 
evidence that does so, by evidence that symptomatology 
attributable to an injury or disease "noted" during VA 
treatment continued from then to the present.  Id.; see also 
Savage v. Gober, 10 Vet.App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b).  Thus, a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151 must be supported by medical evidence 
of additional disability that resulted from VA 
hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet.App. 75, 77-78 (1999).

The Board is required to comply with the legal principles 
espoused in pertinent precedent decisions of the Court of 
Appeals for Veterans Claims.  We note that, in a case 
analogous to this one, a veteran reported to a VA hospital 
for a medical examination.  Upon checking in, he was told 
there would be a twenty-minute wait for his appointment.  He 
then left the waiting room, and, while he was reading an item 
on a hallway bulletin board, a patient in a motorized 
wheelchair rounded the corner and struck the veteran, causing 
additional disability.  The veteran claimed benefits under 
38 U.S.C.A. § 1151, under language in the statute indicating 
that entitlement could be established for injury sustained 
after "having submitted to an examination" by VA.  
Referring to the provisions of section 1151, the Court 
declared:

When the statutory phrase "having submitted 
to an examination" is "construed in 
connection with every other part or section 
so as to produce a harmonious whole," we 
conclude that any injury or aggravation of an 
injury, in order to be compensable under § 
1151, must have resulted from the examination 
itself, not from the process of reporting for 
the examination.  The statute does not 
address disabilities that are merely 
coincidental with the receipt of VA treatment 
or which are a result of actions by the 
claimant, i.e., applying for or seeking 
hospitalization, treatment, or examination.

(Emphasis added.)  Sweitzer v. Brown, 5 Vet.App. 503, 505 
(1993).

In the instant case, the veteran was injured and sustained 
additional disability, but that injury and additional 
disability were sustained while he was being transported 
between VA hospitals, not in the course of  VA 
hospitalization, examination, or medical or surgical 
treatment.  Thus, the additional disability did not result 
from VA treatment.  At most, it could be said that the 
additional disability was incurred coincident with VA 
treatment.  When additional disability is merely coincidental 
with VA treatment, it follows that there is no medical 
evidence linking the additional disability to VA treatment 
and, in the absence of such evidence, the claim is not well 
grounded.  See 38 C.F.R. § 3.358(c)(1), (2).  However, in 
this case, it would be more accurate to state that the 
veteran's additional disability was incurred coincident with 
VA transportation, not treatment, and section 1151 does not 
provide compensation for additional disability sustained in 
that manner.

Accordingly, the record before us fails to satisfy the 
requirement in law that there be evidence of injury which 
resulted from VA hospitalization or medical or surgical 
treatment, and the veteran has thus failed to satisfy the 
threshold requirement for submitting a well-grounded claim 
for benefits pursuant to 38 U.S.C.A. § 1151, as set out in 
the judicial precedent in Jones, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
his claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, supra; Grivois v. Brown, 
supra.  As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. 
§ 1151 for disability arising from VA treatment must be 
denied.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a partial amputation of the left third finger 
claimed to have resulted from VA hospitalization or medical 
or surgical treatment, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

